Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zachary Piccolomini on 5/25/2022.
The application has been amended as follows: 
Replace claim 16 with the amended claim 16 below,
16.	(Currently Amended) An encoding method for encoding video data, the method comprising: encoding a current coding block of a picture of the video data, comprising: determining whether both inter prediction and intra prediction are used to generate a single set of combined prediction samples to encode the current coding block of the picture; upon determining that both inter prediction and intra prediction are used for generating the single set of combined prediction samples of the current coding block of the picture: generating, based on at least one reference frame, first prediction samples for a current coding block of a picture using a first prediction mode, wherein the first prediction mode comprises an inter-prediction merge mode; generating, based on at least one spatial neighboring block to the current coding block, second prediction samples for the current coding block using a second prediction mode, wherein the second prediction mode comprises an intra prediction mode; combining the first prediction samples and the second prediction samples to generate the[[a]] single set of combined prediction samples for a current coding block; [[and]] storing first information derived from the first prediction mode, second information referring to the second prediction mode, or both; and encoding the current coding block based on the single set of combined prediction samples for the current coding block of the picture.
Reasons for Allowance
The prior art of record (in particular, US 20150373366 A1-He et al (Hereinafter referred to as “He”), in view of US 20120263235 A1-Sugio et al (hereinafter referred to as “Sugio”), does not disclose, with respect to claim 1, determining whether both inter prediction and intra prediction are used for generating a single set of combined prediction samples used to reconstruct the current coding block, as recited in amended claim 1, as claimed.  Rather, He discloses a decoding method for decoding video data (Fig. 2), the method comprising: Decoding a current coding block of a picture of the video data ([0011]), comprising determining whether both inter prediction and intra prediction are used for generating the prediction samples used to reconstruct of the current coding block of the picture, ([0057], wherein system may use multi-hypothesis prediction; The coding mode and/or prediction information used to encode the video bitstream may be sent to the spatial prediction unit and/or the temporal prediction unit to form a prediction block.” Thus, teaches using both an interpredicton mode and an intra prediction mode to decode a current coding block): upon determining that both interprediction and intra prediction are used for generating the prediction samples of the current coding block of  the picture; determining, based on at least one reconstructed reference frame,  first prediction data for the current coding block of the picture generated using a first prediction mode, wherein the first prediction mode comprises inter-prediction mode ([0037], inter coded), determining, based on at least one spatial neighboring block to the current coding block, second prediction samples for the current coding block generated using a second prediction mode wherein the first prediction mode comprises intra prediction mode ([0037], intra coded); and combining the first prediction samples and the second prediction samples to generate combined prediction samples ([0057], He also disclose a final prediction signal which is formed by combining a number of prediction signals. For example, two prediction signals may be combined to form a final prediction) storing first information derived from the first prediction mode, second information referring to the second predication mode, or both ([0057], He also disclose a final prediction signal which is formed by combining a number of prediction signals. For example, two prediction signals may be combined to form a final prediction; ([0038], and Fig. 2, storing as a reconstruction block; 0071] discloses a memory for storing data). reconstructing the current coding block based on the combined prediction samples for the current coding block of the picture ([0079], reconstructs video). Similarly, Sugio discloses wherein the first prediction mode comprises inter-prediction merge mode ([0065], wherein merge mode has been examined as an interpredicton mode)
 The same reasoning applies to claims 15-16 mutatis mutandis.  Accordingly, claims 1, 4, 6-11, 13-16, 18-19, 21-23, 25-28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487